PCIJ_AB_71_LighthousesCreteSamos_FRA_GRC_1937-10-08_JUD_01_ME_02_FR.txt. I12

OPINION INDIVIDUELLE DU JONKHEER VAN EYSINGA

J'arrive au même résultat que l'arrêt de la Cour, mais en
suivant un chemin un peu plus long.

La manière de voir de l'arrêt que les territoires de Crète, y
compris les îlots adjacents, et de Samos ont été détachés de
l'Empire ottoman à la suite des guerres balkaniques, est aussi
la mienne.

En revanche, j'estime que l’époque où s’est produit, pour les
territoires visés, le détachement de l’Empire ottoman, n’est pas
la seule question à résoudre par la Cour.

Étant donné que les territoires de Crète, y compris les îlots
adjacents, et de Samos ont été détachés de l'Empire ottoman à
la suite des guerres balkaniques, la question que le compromis
désire voir trancher peut être libellée de la façon suivante:
« Le contrat, intervenu le xer/14 avril 1913 entre la Société
française en nom collectif Collas & Michel, dite « Administra-
«tion générale des Phares de l’Empire ottoman », et le Gouver-
nement ottoman, portant prorogation du 4 septembre 1924 au
4 septembre 1949 des contrats de concession consentis à ladite
société, est-il dûment intervenu et partant est-il opérant vis-à-
vis du Gouvernement hellénique, en ce qui concerne les phares
situés sur les territoires de Crète, y compris les îlots adjacents,
et de Samos, qui furent détachés de l’Empire ottoman et attri-
bués à la Grèce à la suite des guerres balkaniques ? »

La Cour doit donc se poser la question de savoir si le contrat
du 1/14 avril 1913 est dûment intervenu et partant est opé-
rant vis-à-vis du Gouvernement hellénique en ce qui concerne
les phares de Crète et de Samos.

Cette question ne peut pas être résolue par la constatation
que, puisque la Crète et Samos ont été détachées de l’Empire
ottoman à la suite des guerres balkaniques, l’article 9 du Pro-
tocole XII de Lausanne de 1023 s'applique à ces territoires et
que, partant, la Grèce se trouve subrogée dans les droits et
charges qui résultent pour la Turquie du contrat de concession
du 1/14 avril 1913 en ce qui concerne les phares situés sur les
deux îles. En effet, d’après l'arrêt de 1934, l’article 9 du
Protocole XII de Lausanne « présuppose naturellement des
contrats de concession valables » et, partant, dûment intervenus
(p.25).

Par conséquent, qu’on se place sur la base du texte du com-
promis ou de celui de l'arrêt de 1934, la Cour doit toujours se
prononcer sur la question de savoir si le contrat du rer/14 avril
1913 est dûment intervenu pour les phares des deux îles.

22
113 A/B 7I (PHARES EN CRÈTE, ETC.). — OP. VAN EYSINGA

A cet égard, il y a lieu de relever que le compromis envi-
sage la question posée à la Cour comme une question d’appli-
cabilité aux phares de Crète et de Samos du principe adopté
par l'arrêt de 1934.

Ledit arrêt avait décidé que le contrat du rer/14 avril 1913
était dûment intervenu et partant opérant vis-à-vis du Gouver-
nement hellénique en ce qui concerne les phares situés sur les
territoires qui lui furent attribués à la suite des guerres balka-
niques ou postérieurement. Pour arriver à cette décision, la Cour
s'était fondée sur le droit constitutionnel général de l’Empire
ottoman, mais elle ne s'était pas prononcée sur la question de
savoir si ce droit constitutionnel général était bien valable dans
tous les territoires détachés de l’Empire ottoman et attribués à
la Grèce à la suite des guerres balkaniques. C’est à la possi-
bilité qu’il n’en fût pas ainsi pour certains territoires que se
réfère, entre autres, la réserve dans l'arrêt de la Cour de 1934;
les « questions de fait et de droit » que la Cour, en 1934, a
réservées, doivent maintenant être résolues pour la Crète et
Samos. En effet, il se pourrait que seules les autorités auto-
nomes des deux îles y fussent compétentes pour conclure un
contrat de concession pour les phares, et ceci précisément en
vertu du statut international très autonome des îles. Que les
Parties se soient ou non prononcées sur ce point, la Cour a le
devoir de le faire tant en vertu du compromis que de l’arrêt

de 1934.

La manière de voir exposée ci-dessus laisse entier le principe
énoncé dans l'arrêt de 1934, principe dont la Cour se trouve
maintenant appelée à dire s’il s'applique aux îles. de Crète et
de Samos. Pour tous les autres territoires détachés de la Tur-
quie et attribués à la Grèce à la suite des guerres balkaniques,
l’arrêt de 1934 décide sans autre que le contrat du 19/14 avril
1913 est dûment intervenu et partant est opérant vis-à-vis du
Gouvernement hellénique. Aussi la Grèce reconnaît-elle pour
tous ces autres territoires le principe de l'arrêt de 1934. Seule,
pour la Crète et pour Samos, territoires à statuts internatio-
naux spéciaux et auxquels se référait déjà la réserve qui pré-
cède le dispositif de l'arrêt de 1934, la question se posait de
savoir si le contrat du rer/14 avril 1913 était dûment intervenu
et partant est opérant vis-à-vis du Gouvernement hellénique.

J'estime que cette question doit être résolue par l’affirmative,
et ceci pour les raisons suivantes.

L'administration des phares est une matière qui, pour la
plupart des États, appartient à leur compétence exclusive.

Mais il est des cas où, d’une part, l'intérêt de la navigation
internationale réclame impérieusement des phares, tandis que,

23
114 A/B 7I (PHARES EN CRETE, ETC.). — OP. VAN EYSINGA

d'autre part, l’État sur le territoire duquel le phare devrait
fonctionner n’est pas à même de pourvoir à son administration
et à son entretien. La conséquence de cet état de choses peut
être que les Puissances maritimes s'accordent avec l'État terri-
torial en vue du fonctionnement d’un phare. L’exemple clas-
sique est fourni par le phare du cap Spartel, qui indique à la
navigation venant de l'Atlantique l'entrée de la Méditerranée.
C’est en vertu d’une convention conclue à Tanger en 1865 par
les Puissances maritimes et le Maroc que le fonctionnement de

ce phare a été réglé.

_ Le cas des phares dans l’Empire ottoman offre des analogies.

C'est à la suite de la guerre de Crimée, lorsque les flottes des
Puissances. occidentales eurent bien pu se rendre compte de
l’absence de phares suffisants sur les côtes ottomanes, qu’une
commission internationale s’occupa du problème. Le service
turc des phares date de 1856, et en 1860 les sieurs Collas et
Michel se chargèrent du service par le contrat de concession du
8/20 août de cette année.

. Le service des phares couvre tout l’Empire ottoman dans la
mesure où certaines parties de celui-ci ne se trouvent pas exci-
pées. Il s’agit ici d’un « Imperial interest », qui intéresse en
premier lieu la grande navigation internationale. Les Puissances,
et surtout la Grande-Bretagne, ne manquèrent pas de manifes-
ter vis-à-vis du Sultan un intérêt vif et persistant, conduisant
de temps à autre à des démarches diplomatiques. Une régle-
mentation de l'intérêt international faisait défaut, mais ie Sul-
tan s’apercut que cet intérêt international était fort réel (voir
Young, « Corps de Droit ottoman », 1905, III, pp. 104 et suiv.).

On se trouve en présence d’une de ces manifestations nom-
breuses de l'intérêt que les Puissances étrangères portaient aux
affaires de l’Empire ottoman, et dont la gestion des affaires de
VHygiéne, de la Dette publique, des Bouches du Danube, le
régime des étrangers en général, offrent des exemples mieux
connus et souvent réglementés d’une façon plus formelle. L’inté-
rêt international manifesté sans cesse contribuait au maintien
du caractère de « Imperial interest » que revêtaient toutes ces
matières dont la Sublime-Porte elle-même avait à supporter la
responsabilité.

Du reste, rien ne démontre que l’administration des phares ait
été déléguée à la Crète ou à Samos autonomes, Pour démontrer
le contraire, on a cru pouvoir alléguer l’article 30 de la Constitu-
tion de Crète de 1899 et l’article 36 de celle de 1907. Il est dit,
dans ces articles, que le prince (le Haut-Commissaire) conclut des
conventions, pour lesquelles il demande le vote de la Chambre.

24

D
115 A/B 7I (PHARES EN CRÈTE, ETC.). — OP. VAN EYSINGA

Je ne puis m'empêcher de croire que l’endroit de la Consti-
tution crétoise où se trouve la disposition démontre qu'il s'y
agit de conventions dans le sens de traités entre États, et non
pas de conventions internes de droit privé ou de droit adminis-
tratif. Mais même s’il en était autrement, l'autonomie très
poussée dont jouit la Crète est subordonnée, aux termes de
l’article premier de la Constitution de 1899 et de celle de 1907,
aux conditions établies par les quatre grandes Puissances. Or,
il est constant que le maintien des droits légitimes du Sultan
appartient à ces conditions ; voir le pro memoria des grandes
Puissances remis au prince Georges le 28 mars 1899 (Mémoire
français, p. 38).

S'il existe une matière en laquelle les Puissances protectrices
ont maintenu avec énergie les droits du Sultan dans l’île de
Crète, c’est bien celle des phares. Dès le début, le Gouverne-
ment crétois avait soulevé la question des droits de phares
(Contre-Mémoire grec, p. 25). Tout en reconnaissant la conces-
sion prolongée en 1894, le Gouvernement crétois réclamait que
la part des recettes revenant au gouvernement concédant lui
fût versée à lui-même et non plus au Gouvernement ottoman.
Les Puissances protectrices ne reconnurent jamais ces préten-
tions. Au contraire, elles persistèrent à reconnaître le Sultan
comme l'organe compétent pour la matière des phares, en ce
qui concerne l’île de Crète également. C’est au Gouvernement
impérial ottoman que s’adressèrent encore les Puissances pro-
tectrices, le 15 septembre IgII, lorsqu'il s’agit du desideratum
de nouveaux feux sur l’île de Crète (Mémoire français, p. 23),
et le refus qu’essuya, le Io mai 1912, le Gouvernement crétois
dans l'affaire des droits de phares est péremptoire (Contre-
Mémoire grec, p. 29).

Tl me semble que l’agent français avait raison lorsqu'il a dit,
le 29 juin dernier, que le Sultan restait le directeur suprême du
service des phares, qui n’est pas un service public local, qui
est vraiment un service public d'ordre impérial (exposés oraux,
p. 46). Il en a été ainsi, pour la Crète, jusqu’à la fin, et rien
ne démontre qu’il en ait été autrement pour l’île de Samos.

Du reste, il n’est pas surprenant que, lorsqu'un grand pays
maritime passe par une évolution décentralisatrice — que d’ail-
leurs cette évolution se traduise par des secousses ou par un
« changement pacifique » —, ce soit sur les côtes maritimes que
se maintienne le plus longtemps le pouvoir de l’ancien gouverne-
ment central dans les territoires devenus autonomes. On pourrait
de cela citer plusieurs exemples. Je me borne à rappeler que,
dans le traité concernant la situation constitutionnelle de l’État
libre d'Irlande, signé à Londres le 6 décembre 1g2I1 par
le Gouvernement britannique et l'Irlande, le Gouvernement

25
116 A/B 7I (PHARES EN CRETE, ETC.). — OP. VAN EYSINGA

britannique s’est réservé un mot très important à dire dans la
matière des phares dans l’État libre.

Il résulte de ce qui précède que le contrat du set/14 avril
1913 portant prorogation de la concession jusqu’au 4 septembre
1949 est dûment intervenu et partant est opérant vis-à-vis du
Gouvernement hellénique, en ce qui concerne les phares situés
sur les territoires de Crète, y compris les îlots adjacents, et de
Samos, qui furent détachés de l’Empire ottoman et attribués à
la Grèce à la suite des guerres balkaniques.

(Signé) V. EYSINGA.

26
